UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-6264



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


GEORGE E. CARTER, a/k/a George E. White, a/k/a
James White, a/k/a Theodore Rosevelt,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-86-252, CA-98-151-AM)


Submitted:   April 16, 1998                  Decided:   May 4, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George E. Carter, Appellant Pro Se. David Shepardson Cayer, Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We find that Appellant's motion was not timely filed in the dis-

trict court. See 28 U.S.C.A. § 2255. Accordingly, we deny a certif-
icate of appealability and dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2